                           IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                     WESTERN DIVISION

                                              NO. 5:17-CT-3023-FL



    JENNIFER ANN JASMAINE f/k/a                            )
    DUANE LEROY FOX,                                       )
                                                           )
                                 Plaintiff,                )
                                                           )                          ORDER
              v.                                           )
                                                           )
    DARELL FLOYD and JEREMY                                )
    MCPHERSON,                                             )
                                                           )
                                Defendants.1               )



         This matter is before the court on the parties’ cross-motions for summary judgment

pursuant to Federal Rule of Civil Procedure 56 (DE 104, 113). The motions were fully briefed,

and the issues raised are ripe for decision. For the reasons that follow, the court grants defendants’

motion and denies plaintiff’s motion.

                                        STATEMENT OF THE CASE

         Plaintiff, a state inmate proceeding pro se, commenced this action by filing motions for

preliminary injunction and temporary restraining orders on January 27, 2017, alleging claims for

violations of her civil rights pursuant to 42 U.S.C. § 1983. On August 29, 2017, the court

construed plaintiff’s motions for injunctive relief as an attempt to initiate an action under 42 U.S.C.

§ 1983. The court therefore conducted a frivolity review of plaintiff’s motions, determined they


1
   The court constructively has amended the caption of this order to reflect prior dismissal of plaintiff’s claims against
formerly-named defendants Edward Thomas, Ms. Smith, Brad Perry, Preston Thompson, Mr. Trout, Melinda Ebson,
Jaron Gibbs, David Hicks, Gerome Freeman, Timothy Byrd, Adam Swinton, Beverly Major, David Crandol, Kenneth
Donald, Mr. Nehls, Phillip W. Tolman, Mr. Bell, Mr. Hovis, John and Jane Does, Robert F. Fearnot, Lydra Freeman,
and Captain McPherson.



            Case 5:17-ct-03023-FL Document 115 Filed 03/22/21 Page 1 of 13
did not state a claim on which relief may be granted, and allowed plaintiff to file an amended

complaint particularizing her allegations.2

         On January 19, 2018, plaintiff filed the operative amended complaint.                            The court

conducted its frivolity review of plaintiff’s amended complaint on July 26, 2018, dismissed

numerous claims as frivolous or duplicative of a prior action, and allowed the action to proceed as

to plaintiff’s claims alleging excessive force and deliberate indifference to serious medical needs

related to her degenerative disc disease. Plaintiff alleged these claims against defendant prison

officials Darell Floyd (“Floyd”), Jeremy McPherson (“McPherson”), Phillip W. Tolman

(“Tolman”), and Robert F. Fearnot (“Fearnot”).3

         On September 11, 2019, the court dismissed plaintiff’s claims against defendants Fearnot

and Tolman without prejudice, upon their motions for summary judgment and to dismiss, leaving

claims remaining against defendants Floyd and McPherson.

         Following a period of discovery, and in accordance with the court’s case management

order, defendants Floyd and McPherson filed the instant motion for summary judgment on

November 20, 2020. In support of the motion, defendants rely upon a memorandum of law,

statement of material facts, and appendix of exhibits thereto, comprising of the following:

1) affidavits of defendants 2) affidavit of Mark Trock, Correctional Housing Unit Manager with



2
          Plaintiff also filed with her complaint and on July 13, 2017, motions for appointment of counsel. Between
July 14, 2017, and August 3, 2017, plaintiff filed 13 requests for discovery, which included notices to take
defendants’ depositions, requests for production of documents, and requests for admissions. On August 4, 2017,
plaintiff filed a motion for scheduling conference. In its August 29, 2017, order, the court denied plaintiff’s
motions for injunctive relief, for appointment of counsel, and for a scheduling conference.
3
         In the meantime, plaintiff filed additional requests for counsel and a second motion for preliminary
injunction or temporary restraining order. In its July 26, 2018, order, the court denied plaintiff’s motions for
appointment of counsel and injunctive relief. Thereafter, plaintiff moved for reconsideration of the court’s July 26,
2018, order, which motion the court denied August 15, 2018.
                                                          2




           Case 5:17-ct-03023-FL Document 115 Filed 03/22/21 Page 2 of 13
the North Carolina Department of Public Safety; 3) a use of force policy; 4) video; and 5) incident

report. Plaintiff filed the instant cross-motion for summary judgment on December 4, 2020. In

support of the motion, plaintiff relies upon a memorandum of law, statement of material facts, and

supporting exhibits comprising of the following: 1) photographs; 2) incident report; and 3) witness

statements.

                                      STATEMENT OF THE FACTS

         The facts, viewed in the light most favorable to plaintiff, may be summarized as follows.

On November 17, 2016, while incarcerated at Tabor Correctional Institution (“Tabor C.I.”),

plaintiff refused a direct order from defendant Floyd to lock down. (Defs.’ Stmt. (DE 105) ¶ 15;

McPherson Aff. (DE 106-2) ¶ 10; Trock Aff. (DE 114-2) ¶ 17 and Ex. C (DE 114-5) 22; Floyd

Aff. (DE 114-1) ¶ 10; Pl.’s Stmt. (DE 113) 6).4 After refusing a second order from Correctional

Housing Unit Manager Jamese Smith (“Unit Manager Smith”) to lock down, plaintiff went to her

cell and slammed her cell door several times. (Defs.’ Stmt. ¶ 16; Trock Aff. ¶ 17 and Ex. C at 22;

Pl.’s Stmt. at 6). Unit Manager Smith and defendants then went to plaintiff’s cell and ordered her

to submit to wrist restraints, which she complied with. (Defs.’ Stmt. ¶ 17; McPherson Aff. ¶ 10;

Trock Aff. ¶ 17 and Ex. C at 22; Floyd Aff. ¶ 10; Pl.’s Stmt. at 6). Defendants then escorted

plaintiff to an elevator. (Defs.’ Stmt. ¶¶ 18, 37-38; McPherson Aff. ¶ 10; Trock Aff. ¶ 18 and Ex.

B Video Sallyport L25; Floyd Aff. ¶ 10; Pl.’s Stmt. at 6-8).

         When they entered the elevator, defendants ordered plaintiff to face the back of the elevator

and plaintiff refused and responded with profanity. (Defs.’ Stmt. ¶ 19; McPherson Aff. ¶ 11;


4
   Unless otherwise specified, page numbers specified in citations to the record in this order refer to the page number
of the document designated in the court’s electronic case filing (ECF) system, and not to page numbering, if any,
specified on the face of the underlying document.

                                                          3




           Case 5:17-ct-03023-FL Document 115 Filed 03/22/21 Page 3 of 13
Trock Aff. ¶ 18 and Ex. B Video Elevator L 526 at 8:02:53-8:03:07; Floyd Aff. ¶ 11; Pl.’s Stmt.

at 6-7). Defendants repeated the order and plaintiff again refused. (McPherson Aff. ¶ 11; Trock

Ex. B Video Elevator L 526 at 8:03:03-8:03:07; Floyd Aff. ¶ 11). Defendants attempted to turn

plaintiff towards the back wall and plaintiff resisted. (Defs.’ Stmt. ¶ 20; McPherson Aff. ¶ 11;

Trock Aff. ¶ 19 and Ex. B Video Elevator L 526 at 8:03:03-8:03:07; Floyd Aff. ¶ 11). At that

moment, defendants pushed plaintiff to the rear corner of the elevator using one hand on each of

plaintiff’s elbow areas. (Defs.’ Stmt. ¶¶ 20-21; McPherson Aff. ¶ 11; Trock Aff. ¶ 19 and Ex. B

Video Elevator L 526 at 8:03:07-8:03:09; Floyd Aff. ¶ 11; Pl.’s Stmt. at 7). Plaintiff testified in

a witness statement completed during the North Carolina Department of Public Safety (“DPS”)

investigation that she told defendants that she “didn’t have to” face the wall, that she “resisted[,]

and that’s when the sergeant slammed [her] into the wall with [her] head.” (Trock Ex. C at 22).

       Once plaintiff was on the wall, defendants tried to hold her still. (Defs.’ Stmt. ¶ 22;

McPherson Aff. ¶ 12; Trock Aff. ¶ 20 and Ex. B Video Elevator L 526 at 8:03:09-8:03:19; Floyd

Aff. ¶ 12). Plaintiff resisted and turned her right leg towards defendant McPherson. (Defs.’

Stmt. ¶ 23; McPherson Aff. ¶ 12; Trock Ex. B Video Elevator L 526 at 8:03:19-8:03:22; Floyd

Aff. ¶ 12). At that moment, defendant McPherson pushed his upper torso against plaintiff and

defendant Floyd dropped down to his knees and helped defendant McPherson place plaintiff on

her knees. (Defs.’ Stmt. ¶ 24; McPherson Aff. ¶ 12; Trock Aff. ¶ 20 and Ex. B Video Elevator L

526 at 8:03:19-8:03:26; Floyd Aff. ¶ 12). Defendants then placed plaintiff’s entire body on the

floor and held her down until other correctional officers arrived to help. (Defs.’ Stmt. ¶ 25;

McPherson Aff. ¶ 12; Trock Aff. ¶ 20 and Ex. B Video Elevator L 526 at 8:03:26-8:03:49 & Video

Sallyport L5 at 8:03:30-8:03:48; Floyd Aff. ¶ 12; Pl.’s Stmt. at 7). Plaintiff testified that “when


                                                 4




          Case 5:17-ct-03023-FL Document 115 Filed 03/22/21 Page 4 of 13
[she] turned, the sergeant grabbed [her] legs and pulled them from underneath [her], slamming

[her] on [her] face and putting his knee in [her] back.” (Trock Ex. C at 22).

       Once the other correctional officers arrived, defendants helped plaintiff get up, but she

dropped her weight so defendants placed one arm through the loop of plaintiff’s arms to escort her

to the holding cell. (Defs.’ Stmt. ¶ 26; McPherson Aff. ¶ 13; Trock Aff. ¶ 20 and Ex. B Video

Elevator L 526 at 8:03:47-8:03:57 & Video Sallyport L5 at 8:03:48; Floyd Aff. ¶ 13; Pl.’s Stmt.

at 7). During the escort, plaintiff repeatedly dropped her weight and walked in a crouched

position which caused her arms to raise higher. (Defs.’ Stmt. ¶ 27; McPherson Aff. ¶ 13; Trock

Ex. B Video Sallyport L5 at 8:03:48-8:04:01 & Video CORRIDOR C36 at 8:07:13-8:07:32; Floyd

Aff. ¶ 13; Pl.’s Stmt. at 7). This continued until plaintiff was placed in the holding cell. (Defs.’

Stmt. ¶ 28; McPherson Aff. ¶ 13; Trock Ex. B Video Sallyport L5 at 8:03:48-8:04:01 & Video

CORRIDOR C36 at 8:07:13-8:07:32; Floyd Aff. ¶ 13; Pl.’s Stmt. at 7). Plaintiff testified that

defendants “bent [her] arms so far that [she] felt like [she] passed out.” (Trock Ex. C at 23).

       Shortly thereafter, other correctional officers escorted plaintiff to the sick call room for a

post-use of force medical assessment. (Defs.’ Stmt. ¶¶ 41, 45; Trock Aff. ¶ 21 and Ex. B Video

Corridor Upper Red at 8:09:25-8:09:29; Pl.’s Stmt. at 8, 10). Plaintiff was medically screened by

Registered Nurse Deborah Sanderson who stated that:

       There were no injuries noted o[n] the left side of [plaintiff’s] head, no swelling,
       bruising, abrasions or scratches; [plaintiff] stated [her] head was slammed onto
       elevator wall on left side. At the bend of [her] right knee, the underneath surface
       there was a superficial scratch of the top layer of skin with no open area and no
       drainage; [plaintiff] stated the officer grabbed [her] by [her] lower legs pulling them
       underneath [her] but changed later and stated they grabbed [her] under [her] knees.
       Denied scratching self. Denied pain when asked twice.

(Trock Ex. C at 19). Plaintiff contends there were knots on her head. (Pl.’s Stmt. at 7 & Ex.s A-


                                                 5




         Case 5:17-ct-03023-FL Document 115 Filed 03/22/21 Page 5 of 13
C (DE 113-1)–(DE 113-3)).

                                           DISCUSSION

A.      Standard of Review

       Summary judgment is appropriate where “the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.

Civ. P. 56(a). The party seeking summary judgment “bears the initial responsibility of informing

the district court of the basis for its motion, and identifying those portions of [the record] which it

believes demonstrate the absence of a genuine issue of material fact.” Celotex Corp. v. Catrett,

477 U.S. 317, 323 (1986). Once the moving party has met its burden, the non-moving party must

then “come forward with specific facts showing that there is a genuine issue for trial.” Matsushita

Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 586-87 (1986) (internal quotation

omitted).

       Only disputes between the parties over facts that might affect the outcome of the case

properly preclude entry of summary judgment. See Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 247-48 (1986) (holding that a factual dispute is “material” only if it might affect the outcome

of the suit and “genuine” only if there is sufficient evidence for a reasonable jury to return a verdict

for the non-moving party). “[A]t the summary judgment stage the [court’s] function is not [itself]

to weigh the evidence and determine the truth of the matter but to determine whether there is a

genuine issue for trial.” Id. at 249. In determining whether there is a genuine issue for trial,

“evidence of the non-movant is to be believed, and all justifiable inferences are to be drawn in

[non-movant’s] favor.” Id. at 255; see United States v. Diebold, Inc., 369 U.S. 654, 655 (1962)

(“On summary judgment the inferences to be drawn from the underlying facts contained in


                                                   6




            Case 5:17-ct-03023-FL Document 115 Filed 03/22/21 Page 6 of 13
[affidavits, attached exhibits, and depositions] must be viewed in the light most favorable to the

party opposing the motion.”).

          Nevertheless, “permissible inferences must still be within the range of reasonable

probability, . . . and it is the duty of the court to withdraw the case from the [factfinder] when the

necessary inference is so tenuous that it rests merely upon speculation and conjecture.” Lovelace

v. Sherwin–Williams Co., 681 F.2d 230, 241 (4th Cir. 1982) (quotations omitted).                Thus,

judgment as a matter of law is warranted where “the verdict in favor of the non-moving party

would necessarily be based on speculation and conjecture.” Myrick v. Prime Ins. Syndicate, Inc.,

395 F.3d 485, 489 (4th Cir. 2005). By contrast, when “the evidence as a whole is susceptible of

more than one reasonable inference, a [triable] issue is created,” and judgment as a matter of law

should be denied. Id. at 489-90.

B.        Analysis

          Plaintiff alleges defendants used excessive force against her in violation of the Eighth

Amendment. The Eighth Amendment prohibits the “unnecessary and wanton infliction of pain”

which constitutes cruel and unusual punishment. Whitley v. Albers, 475 U.S. 312, 319 (1986).

The excessive force inquiry has an objective prong and a subjective prong. Under the objective

prong, the inmate must establish that the forced used was “nontrivial” or more than “de minimis.”

Wilkins v. Gaddy, 559 U.S. 34, 39 (2010) (per curiam); Hudson v. McMillian, 503 U.S. 1, 10

(1992).

          To satisfy the subjective prong, the inmate must show a prison official acted with a

“sufficiently culpable state of mind.”     Wilson v. Seiter, 501 U.S. 294, 297 (1991).          In an

excessive force case, “the ‘state of mind required is wantonness in the infliction of pain.’” Brooks


                                                  7




            Case 5:17-ct-03023-FL Document 115 Filed 03/22/21 Page 7 of 13
v. Johnson, 924 F.3d 104, 112 (4th Cir. 2019) (quoting Iko v. Shreve, 535 F.3d 225, 239 (4th Cir.

2008)). The relevant inquiry for the subjective prong is whether the force was applied “in a good

faith effort to maintain or restore discipline,” or “maliciously” and “for the very purpose of causing

harm.” Whitley, 475 U.S. at 320-21; Brooks, 924 F.3d at 113. The “question is not whether a

reasonable officer could have used force to maintain discipline, but whether these particular

officers did use force for that reason.” Brooks, 924 F.3d at 113. “Corrections officers act in a

‘good faith effort to maintain or restore discipline’ – that is, with a permissible motive – not only

when they confront immediate risks to physical safety, but also when they attempt to ‘preserve

internal order’ by compelling compliance with prison rules and procedures.”             Id. (quoting

Hudson, 503 U.S. at 6-7); see also Dean v. Jones, 984 F.3d 295, 302 (4th Cir. 2021). “But

corrections officers cross the line into an impermissible motive – using force ‘maliciously’ and for

the ‘very purpose of causing harm,’ – when they inflict pain not to induce compliance, but to

punish an inmate for intransigence or to retaliate for insubordination.” Brooks, 924 F.3d at 113

(quoting Whitley, 475 U.S. at 320-21); see also Williams v. Benjamin, 77 F.3d 756, 765 (4th Cir.

1996).

         At the summary judgment stage, “the inquiry under the subjective component boils down

to whether a reasonable jury could determine that an officer acted with malice, applying force

punitively and ‘for the very purpose of causing harm.’” Dean, 984 F.3d at 302 (quoting Whitley,

475 U.S. at 320-21).       The officers’ subjective motive may be proved through direct or

circumstantial evidence.     Id. at 308-09; Brooks, 924 F.3d at 114-16.             With respect to

circumstantial evidence, the court considers four factors “from which . . . inferences may be drawn

as to the officers’ motives.” Brooks, 924 F.3d at 116. These factors are: “(1) ‘the need for the


                                                  8




           Case 5:17-ct-03023-FL Document 115 Filed 03/22/21 Page 8 of 13
application of force’; (2) ‘the relationship between the need and the amount of force that was used’;

(3) the extent of any reasonably perceived threat that the application of force was intended to quell;

and (4) ‘any efforts made to temper the severity of a forceful response.’” Dean, 984 F.3d at 302

(quoting Whitley, 475 U.S. at 321).

       Plaintiff alleges defendants used excessive force when they “slammed her against the wall

of an elevator,” when they “[dug] into the back of her knee to get to her leg … and slammed her

head first on the floor” of the elevator, and when they “bent her arms so far up that her head was

about one foot from the ground and escorted her to a holding cage.” (Pl’s Mem. Supp. Mot.

Summ. J. (DE 113) 13-14). Defendants argue that the record evidence does not support the

subjective component of plaintiff’s excessive force claims. (Defs.’ Mem. Supp. Mot. Summ. J.

(DE 112) 8-12).

       The court begins with the first and third Whitley factors: the need for application of force

and the officers’ perception of risk to their safety. Plaintiff admits that prior to being escorted to

the elevator she refused an order to lock down and slammed her cell door several times. (Pl.’s

Stmt. at 6; Trock Ex. C at 22). Plaintiff also admits, and the video recording shows, that when

they entered the elevator, defendants ordered plaintiff to face the back of the elevator and plaintiff

refused and responded with profanity. (Id.). Defendants repeated the order and plaintiff again

refused. Plaintiff testified in a witness statement that she told defendants that she “didn’t have

to” face the wall, that she “resisted[,] and that’s when the sergeant slammed [her] into the wall.”

(Trock Ex. C at 22). Even after the initial use of force, plaintiff continued to resist and “when

[she] turned, the sergeant grabbed [her] legs.” (Id.). Given that plaintiff had just slammed her

cell door several times in resistance to another order, repeatedly resisted the defendants’ orders


                                                  9




          Case 5:17-ct-03023-FL Document 115 Filed 03/22/21 Page 9 of 13
once they got into the elevator, and continued to resist the defendants’ orders after the initial use

of force, the defendants reasonably interpreted such actions as a threat to their security. See

Whitley, 475 U.S. at 320-21; Brooks, 924 F.3d at 113; Williams, 77 F.3d at 762-63 (holding

officers reasonably perceived threat to safety where plaintiff failed to obey commands to stop

throwing liquids from his cell, even though plaintiff was confined inside the cell); Allen v.

Anderson, No. 5:13-CT-3238-FL, 2018 WL 1542232, at *6 (E.D.N.C. Mar. 29, 2018)

(unpublished), aff’d, 736 F. App’x 416 (4th Cir. 2018) (unpublished) (per curiam) (holding the

need for force was apparent where plaintiff yelled an expletive and continued resisting officers’

efforts to subdue him). Thus, the first and third Whitley factors weigh in favor of finding the use

of force was a good faith effort to maintain or restore discipline.

       The second and fourth Whitley factors address the relationship between the need for

application and the amount used, and any efforts made to temper the severity of a forceful response.

Plaintiff alleges defendants “slammed” her against the wall of the elevator, “dug” into her leg, and

“slammed” her onto the floor of the elevator. Plaintiff admits, and the video recording reflects,

that defendants repeatedly ordered her to face the back of the elevator and she “resisted, and that’s

when the sergeant slammed [her] into the wall.” (Trock Ex. C at 22). Moreover, after the initial

use of force, the defendants tried to hold plaintiff still in the standing position, but plaintiff

continued to resist and “when [she] turned, the sergeant grabbed [her] legs.” (Id.). As the video

reflects, when plaintiff turned her right leg towards defendant McPherson, defendant McPherson

pushed his upper torso against plaintiff and defendant Floyd dropped to his knees and helped

defendant McPherson place plaintiff on her knees. Defendants then “slammed” plaintiff’s entire

body on the floor and held her down until other correctional officers arrived to help. The entire


                                                 10




         Case 5:17-ct-03023-FL Document 115 Filed 03/22/21 Page 10 of 13
sequence of events from when they entered the elevator until defendants helped plaintiff get up off

the floor lasted under a minute. (Trock Ex. B Video Elevator L 526 at 8:03:03-8:03:48). Under

these circumstances, the court finds the use of force was not a disproportionate response

considering plaintiff’s continued resistance to follow orders and the rapidly evolving sequence of

events. See Graham v. Connor, 490 U.S. 386, 396-97 (1989) (explaining that “police officers are

often forced to make split-second judgments – in circumstances that are tense, uncertain, and

rapidly evolving – about the amount of force that is necessary in a particular situation” and courts

must take that circumstance into account when considering whether a constitutional violation

occurred); Grayson v. Peed, 195 F.3d 692, 696 (4th Cir. 1999) (“In dealing with such agitated

detainees prison officials must not be forced to walk a tightrope and face the prospect of a lawsuit

[for either excessive force or failing to protect an inmate from harming himself] no matter which

way they turn.”); cf. Brooks, 924 F.3d at 114 (holding genuine dispute of material fact precluded

summary judgment where officer deployed pepper spray after plaintiff had clearly stopped

resisting and was lying on the ground).

       Furthermore, while not dispositive, the court notes that plaintiff’s lack of significant injury

weighs in favor of defendants. See Wilkins, 559 U.S. at 37 (“The extent of injury suffered by an

inmate is one factor that may suggest whether the use of force could plausibly have been thought

necessary in a particular situation.” (internal quotations omitted)); Williams, 77 F.3d at 762.

Plaintiff was medically screened after the use of force and the nurse found no injuries, swelling,

bruising, abrasions, or scratches on plaintiff’s head, and noted that plaintiff denied being in pain

when asked twice. (Trock Ex. C at 19). The record reflects that, at most, plaintiff sustained a

superficial scratch on the top layer of skin underneath her right knee and knots on her head.


                                                 11




         Case 5:17-ct-03023-FL Document 115 Filed 03/22/21 Page 11 of 13
(Trock Ex. C. at 19; Pl.’s Stmt. at 7 & Ex.s A-C (DE 113-1)-(DE113-3)).

       Taken as a whole, the Whitley factors do not suggest that defendants’ use of force was

excessive under the circumstances.        Accordingly, the court grants defendants’ motion for

summary judgment as to plaintiff’s claims that defendants used excessive force when they

“slammed” her twice in the elevator.

       As for plaintiff’s claim that defendants used excessive force when they escorted her out of

the elevator, plaintiff alleges that defendants “bent her arms so far up that her head was about one

foot from the ground.” (Pl’s Mem. Supp. Mot. Summ. J. (DE 113) 14, 19-20). The video

evidence contradicts plaintiff’s account. See Scott v. Harris, 550 U.S. 372, 380-81 (2007)

(holding court is not required to credit plaintiff’s version of events that is blatantly contradicted by

undisputed video recording); Harris v. Pittman, 927 F.3d 266, 275-76 (4th Cir. 2019). As set forth

above, the video evidence shows that when defendants helped plaintiff get up, she dropped her

weight so defendants placed one arm through the loop of plaintiff’s arms. (Trock Ex. B Video

Elevator L 526 at 8:03:47-8:03:57 & Video Sallyport L5 at 8:03:48). Plaintiff repeatedly dropped

her weight and walked in a crouched position which caused her arms to raise higher. (Trock Ex.

B Video Sallyport L5 at 8:03:48-8:04:01 & Video CORRIDOR C36 at 8:07:13-8:07:32). This

continued until plaintiff was placed in the holding cell. (Trock Ex. B Video Sallyport L5 at

8:03:48-8:04:01 & Video CORRIDOR C36 at 8:07:13-8:07:32). The video evidence shows that

plaintiff’s head was above her waist during the escort. Thus, plaintiff cannot establish that a

rational jury would find that the escort occurred in the manner that plaintiff describes.

Accordingly, the court grants defendants’ motion for summary judgment as to plaintiff’s claims

that defendants used excessive force when they escorted her out of the elevator.


                                                  12




         Case 5:17-ct-03023-FL Document 115 Filed 03/22/21 Page 12 of 13
C.     Plaintiff’s Motion for Summary Judgment

       Because the court has determined that, based on facts in the light most favorable to plaintiff,

she has failed to establish a genuine issue of material fact precluding summary judgment on her

excessive force claims, plaintiff’s motion for summary judgment must fail. Accordingly, the

court denies plaintiff’ s motion for summary judgment.

                                         CONCLUSION

       Based on the foregoing, the court GRANTS defendants’ motion for summary judgment

(DE 104) and DENIES plaintiff’s motion for summary judgment (DE 113).                   The clerk is

DIRECTED to close this case.

       SO ORDERED, this the 22nd day of March, 2021.



                                              _____________________________
                                              LOUISE W. FLANAGAN
                                              United States District Judge




                                                 13




        Case 5:17-ct-03023-FL Document 115 Filed 03/22/21 Page 13 of 13
